NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-50214

                Plaintiff-Appellee,             D.C. No. 3:17-cr-04391-LAB-1

 v.
                                                MEMORANDUM*
RUBEN OSCAR ROBLES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Ruben Oscar Robles appeals from the district court’s judgment and

challenges the 78-month custodial sentence and 5-year term of supervised release

imposed following his guilty-plea conviction for importation of methamphetamine,

heroin, and cocaine, in violation of 21 U.S.C. §§ 952, 960, and 18 U.S.C. § 2. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We affirm in part and vacate and

remand in part.

      Robles contends that the district court procedurally erred by failing to

consider or address his mitigating arguments. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. The record reflects that the district court considered

Robles’s arguments for a downward variance and adequately explained its reasons

for imposing a within-Guidelines sentence. See United States v. Carty, 520 F.3d
984, 992 (9th Cir. 2008) (en banc). The court was not required to specifically

address each of Robles’s arguments. See United States v. Perez-Perez, 512 F.3d
514, 516 (9th Cir. 2008).

      Robles also contends that the district court plainly erred by miscalculating

the supervised release Guidelines range. The district court’s statement that Robles

faced “three years to life” was error, regardless of whether the court was referring

to the statutory term or the advisory Guideline range for supervised release. See

U.S.S.G. § 5C1.2 cmt. n.9 (if defendant is safety valve eligible, he is exempt from

the statutory minimum term of supervised release); id. § 5D1.2(a)(1) (applicable

Guidelines range for supervised release is two to five years). Accordingly, we

vacate the district court’s judgment and remand for resentencing as to the

supervised release term only. See Molina-Martinez v. United States, 136 S. Ct.
2                                      18-50214
1338, 1346 (2016) (“In most cases a defendant who has shown that the district

court mistakenly deemed applicable an incorrect, higher Guidelines range has

demonstrated a reasonable probability of a different outcome.”).

      AFFIRMED in part; VACATED and REMANDED in part.




                                         3                                 18-50214